ON MOTION FOR CERTIFICATION AND/OR CLARIFICATION

PER CURIAM.
Carlos Paredes appeals from an Order denying his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). We withdraw our previously issued Opinion and substitute the following, affirming and certifying direct conflict.
Defendant/appellant Paredes was found guilty after jury trial of trafficking in cocaine in an amount greater than 25 grams but less than 200 grams in violation of subparagraph 893.135(l)(b) 1(a), Florida Statutes (1999). The trial court sentenced Paredes to four years in state prison with *406a three-year mandatory minimum sentence.
The defendant challenges the three-year mandatory minimum sentence imposed as illegal. The three-year mandatory minimum sentence was added to the Criminal Code by Section 9 of Chapter 99-188, Laws of Florida. The defendant asserts that Chapter 99-188 violates the single subject rule and is unconstitutional. This Court has previously held that Chapter 99-188 does not violate the single subject requirement of the Florida Constitution. State v. Franklin, 886 So.2d 1112, 1113-14 (Fla. 3d DCA 2003)(en banc). As we did in that case, we certify direct conflict with Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002).
Affirmed; direct conflict certified.